Name: Commission Regulation (EEC) No 308/79 of 16 February 1979 amending Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  EU finance;  Asia and Oceania
 Date Published: nan

 No L 42/20 Official Journal of the European Communities 17. 2 . 79 COMMISSION REGULATION (EEC) No 308/79 of 16 February 1979 amending Regulation (EEC) No 3136/78 laying down detailed rules for fixing the import levy on olive oil by tender Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 The following indent is added to Article 4 (2) of Regu ­ lation (EEC) No 3136/78 : '  (EEC) No 1620/77 of 18 July 1977 on imports of olive oil originating in Lebanon (9), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 562/78 (2 ), and in particular Article 16 (6) thereof, Whereas Commission Regulation (EEC) No 3136/78 (3) laid down detailed rules for fixing the import levy on olive oil by tender ; Whereas, as regards imports of olive oil originating from non-member countries with which the Commu ­ nity has concluded an agreement, the levy to be paid by the importer is that indicated in the licence and adjusted in accordance with the Community rules applicable to the non-member country in question ; whereas Regulation (EEC) No 3136/78 does not refer to the provisions applicable to imports of olive oil from Lebanon ; whereas that Regulation should be supplemented ; o OJ No L 181 , 21 . 7 . 1977, p. 4 . A rticle 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It is applicable as from 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 February 1979 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 185, 7 . 7 . 1978 , p . 1 . P) OJ No L 370 , 30 . 12 . 1978 , p . 72 .